GALLAGHER, Associate Judge, Retired,
dissenting:
When an administrative agency grants an application and, in so doing, reverses itself, I think it should be required to explain the categorical reversal of its prior position. It is in the public interest that this should be done. The many concerned citizens in this case are entitled to an explanation. Not only that, it is a sensible thing to do. If we do not require that this be done, it will impliedly encourage a lower standard for administrative agency decisions.
Here, the Alcoholic Beverage Control Board had previously denied a liquor application for the same premises. It may be that the Board had a good reason for now granting a license previously denied to another applicant for the same location. If so, it would be a simple matter to explain the different treatment.1 This is a basic administrative practice and we should require it for sound appellate review. It is *1199not for us to ferret out potential grounds for an agency decision reversing itself.
The essence of this dissent was well stated by Judge Bazelon in Citizens Association of Georgetown, Inc. v. Zoning Commission of the District of Columbia, 155 U.S.App.D.C. 233, 239, 477 F.2d 402, 408 (1973):
Two strands of doctrine apply to our review of administrative agency decisions. The first is the presumption of validity of an agency’s actions. An agency such as the Zoning Commission is expected to apply its expertise in making decisions like the one before us and courts should not attempt to substitute their judgment for that of the agency to whose discretion those decisions have been committed by Congress. Second, respect for an agency’s expertise does not eliminate the need for judicial review of agency actions, and inherent in that albeit limited power of review is the need for an agency to spell out its reasoning. As Justice Harlan said in the Permian Basin Area Rate Cases, 390 U.S. 747, 792, [88 S.Ct. 1344, 1373, 20 L.Ed.2d 312] (1968): “The court’s responsibility is not to supplant the Commission’s balance of ... [competing] interests with one more nearly to its liking, but instead to assure itself that the Commission has given reasoned consideration to each of the pertinent factors. Judicial review of the Commission’s orders will therefore function accurately and efficaciously only if the Commission indicates fully and carefully the ... purposes for which, it has chosen to act.”
The case for requiring a statement of reasons from an administrative agency is a persuasive one. Those reasons may be crucial in order for the court to know what the agency has really determined, hence what to review. Courts ought not to have to speculate as to the basis for an administrative agency’s conclusions; nor can a court “assume without explanation that proper standards are implicit in every act of agency discretion.” And, when faced with a complex problem, having widespread ramifications, like that before us today, a court should surely have the benefit of the agency’s expertise. Finally, the articulation of reasons by an agency — for itself and for the public — does afford a safeguard against arbitrary and careless action and is apt to result in greater consistency in an agency’s decisionmaking, [footnote omitted.]
I would remand the record for an appropriate statement of reasons.

. This court may not perform the function of supplying the omitted reasoning or fact-finding. SEC v. Chenery Corporation, 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1943).